Citation Nr: 1216675	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO),
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative arthritis of the left knee with tear of the medial meniscus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, denied service connection for a left knee condition.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in January 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In April 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished. 

2. Although the Vet has asserted experiencing a left knee injury during service, his only available service medical record-the report of his discharge examination-reflects no left knee complaint, finding or diagnosis. 

3.  No chronic left knee disability, to include degenerative arthritis of the left knee with tear of the medial meniscus, was shown for many years after service; there is no persuasive evidence to support a finding thereafter; and there is no competent evidence or opinion evidence even suggesting that there exists a medical relationship between any currently diagnosed left knee disability and the Veteran's military service.




CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include degenerative arthritis of the left knee with tear of the medial meniscus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.309, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA medical records and private medical records.  Also of record, and considered in connection with this appeal, are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

Attempts were made to obtain copies of the Veteran's complete service treatment records without success.  The only service treatment record associated with the claims file is the report of the Veteran's 1955 separation examination.  A June 2010 letter demonstrates that the Veteran was informed by VA that his service treatment records were missing.  A June 2010 Memorandum to the file documents VA's attempts to obtain the service treatment records without success.  VA was informed in November 2011 that a search for potentially applicable Sick/Morning Reports for the Veteran was unsuccessful.  Under these circumstances, the Board finds that the RO has fulfilled its duty in attempting to obtain the Veteran's service records, to the extent possible, and that no further RO action in this regard is required.  

The Board also acknowledges that the Veteran was not afforded a VA examination and VA has no otherwise obtained a medical opinion in connection with the claim for service connection for a left knee disability.  However, as explained in more detail below, on these facts, no such examination or medical opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as a arthritis, which develop to a compensable degree within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

At the outset, the Board notes that, with the exception of the separation examination, the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for service connection for a left knee disability has been undertaken with these heightened duties in mind.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a left knee disability must be denied. 

At the outset, the Board notes that competent medical evidence reflects that the Veteran has been diagnosed with a left knee disability post, service (although, as addressed in more detail below,, such evidence is dated many years after the Veteran's discharge).  A May 2006 private clinical record includes an assessment of suspected medial meniscal pathology.  In June 2006, the Veteran underwent arthroscopic surgery on the left knee.  The pre-operative diagnosis was tear of the medial meniscus of the left knee.  The post-operative diagnosis was degenerative arthritis of the left knee with tear of the medial meniscus of the left knee.  

The Board observes that, subsequently, an October 2009 clinical record documents that the Veteran presented at a VA medical facility to establish initial primary care with VA.  A left knee condition is only noted as past medical history; there were no current complaints of or diagnosis of a left knee disorder.  Physical examination of the musculoskeletal system was negative, gait was normal and the range of motion, stability and muscle strength of the left lower extremity were all normal.  

Notwithstanding the October 2009 finding and assessments, given the above-noted pre- and post-operative findings, the Board will presume, for purposes of this decision, that the Veteran has current left disability upon which to predicate an award of service connection.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim).   Here, the fact that the Veteran did not appear to have a left knee disability in October 2009 is not, alone, dispositive of the current disability question. 

That, said, however, in this case, the record does not persuasively support a finding that there exists a medical relationship between any current left knee disability and service.

As noted above, the Veteran's service treatment records are missing, with the exception of the report of his October 1953 separation examination.  This document reveals that clinical evaluation of the Veteran's lower extremities was determined to be normal at that time.  With the exception of pre-military measles, mumps, scarlet fever and an appendectomy, the Veteran denied all other significant medical history.  

In connection with this appeal-as addressed in more detail, below-the Veteran has implied that his knee problems are associated with in service injury.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as the occurrence of an injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Likewise, he is competent to assert that he has experienced a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value of lay evidence, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, even if, given the loss of service records, the Board was to accept as credible the Veteran's assertions as to in-service events, the record would still not support an allowance of the claim.

The claims file demonstrates that the Veteran has assertions as to the onset of left knee problems have been inconsistent.  A May 2005 private clinical record-which is the first objective evidence of documenting left knee complaints post service reflects that  the Veteran then reported he was performing some heavy lifting in February of that year and noticed soreness in his left knee; in March, the pain seemed to increase.  It was written that the Veteran had the habit of taking daily walks but he had to stop this because it was too troublesome.  Another private clinical record dated in May 2006 indicates the Veteran reported he had pain in his left knee for a month.  The pain occurred after lifting a heavy suitcase.  The pain was worse with weight bearing.  There was no mention in the documents (or in any of the medical documents in the claims file) of a long standing left knee disorder.  Conflicting with this evidence is the fact that, in the December 2009 claim that is the subject of this appeal, the Veteran implied that the onset of his left knee problems was a left knee injury that occurred during active duty.  Additionally, in written statements submitted in 2010, the Veteran claimed that he injured his knee during a training exercises.  It is not apparent to the Board why the Veteran would not inform the clinician in May 2005 that he had a long standing left knee disorder if, in fact, such had been the case.  Given the inconsistencies in the Veteran's assertions as to the onset of his knee problems, the Board finds that his assertions in this regard are not credible, and, hence, not persuasive to support a finding of in-service incurrence.  

In this case, the Board finds the weight of the evidence is against a finding that the Veteran experienced an in-service knee injury which resulted in chronic disability during the remainder of the Veteran's active duty service.  In August 2010, the Veteran wrote that he injured his knee while on a training exercise.  He indicated that he was checked out by medical personnel and ordered to rest his knee for a few days.  He was then assigned to duties which required, in part, having to jump from an elevated load area into the cargo doors of aircraft.  He asserted that, during this period, his knee continued to be aggravated by his physical duties.  His knee continued to bother him at his next duty station.  The Veteran wrote that, after many years of living with pain in the left knee, he sought treatment.  In June 2006, surgery was performed.  

In March 2011, the Veteran wrote he believe his knee problems started after a fall during a long squadron hike in the woods.  The fall occurred sometime in October 1950 or early November 1950.  He reported he was checked out and told to rest the knee.  The Veteran opined his next duty station probably aggravated the knee problem due to having to jump into and out of airplanes onto loading platforms.  As noted above, however, the Veteran's self-reported medical history is found to be less than probative.  Outweighing this evidence is the October 1953 separation examination report, which the Board accords significant value.   A left knee disorder was not found to be present at that time, despite the Veteran's post-service allegations of chronic knee pain.  The Board finds the 1955 report of the separation examination constitutes competent, persuasive evidence that the Veteran did not have a chronic knee disorder at that time.  This examination was conducted by a health care professional specifically to determine the Veteran's physical condition.  There is no indication that the physical examination was deficient in any way, nor is there any persuasive evidence to suggest that the report was not supported by competent medical findings (or the lack thereof).  Furthermore, the Veteran did not file a claim for compensation until more than 50 years after discharge.  The Board finds it reasonable to assume that if, in fact, the Veteran had had a chronic left knee disorder at the time of discharge, he would have submitted a claim for compensation at that time.  

The Board also points out that the Veteran has not explicitly alleged that he experienced a continuity of left knee symptoms from discharge to the present.  In a statement received at the RO in January 2010, the Veteran wrote that his left knee had bothered him for many years; however, the Veteran did not actually state that knee symptoms had existed since discharge.  In August 2010, the Veteran wrote he injured his knee while on a training exercise.  He was checked out by medical personnel and ordered to rest his knee for a few days.  He was then assigned to duties which required, in part, having to jump from an elevated load area into the cargo doors of aircraft.  He further asserted that, during this period, his knee continued to be aggravated by his physical duties, and that his knee continued to bother him at his next duty station.  The Veteran wrote that, after many years of living with pain in the left knee, he sought treatment.  In June 2006, surgery was performed.  In March 2011, the Veteran wrote he believe his knee problems started after a fall during a long squadron hike in the woods; the fall occurred sometime in October 1950 or early November 1950.  He reported he was checked out and told to rest the knee.  He opined his next duty station probably aggravated the knee problem due to having to jump into and out of airplanes onto loading platforms.  

In February 2012, the Veteran wrote that he disagreed with the private physician's May 2006 statement that the Veteran did not have any left knee issues as he was taking daily walks until February 2006.  The Veteran argued that he didn't take daily walks and he did not know why the physician would write that.  The Veteran wrote the physician was not the Veteran's regular physician and they had only met prior to the operation.  Significantly, the Veteran did not indicate in this statement that he had had a left knee problem from discharge to the present.  

Even when read in the light most favorable to the Veteran, these statements allege left knee injury during active duty, but do not actually allege that there were continuous problems with the knee from discharge to the present.  Moreover, even if such was deemed implied by the fact that the Veteran filed a claim for VA compensation benefits for left knee impairment based on his assertions of left knee injury, any such implication would be outweighed by the other evidence of record. 

There simply is no competent evidence documenting any chronic left knee problems for many years after service-to include evidence that the Veteran had any arthritis of the knee within the first post-service year.  No medical records dated within one year of discharge have been associated with the claims file, and the Veteran has not alleged the presence of arthritis during the pertinent time period.  The first clinical record reflecting complaints of knee problems was dated in May 2005 and the first recorded diagnosis of arthritis of the left knee was not until June 2006, over 50 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

In this case, the probative, objective evidence weighs against a finding that there is continuity of symptomatology of left knee problems from the time of discharge to the present.  The objective evidence demonstrates that the separation examination did not result in any findings pertinent to the left knee; there is a long period of time between the Veteran's discharge and the submission of the current claim; and the first medical records pertaining to a left knee condition all indicate the disorder began after the Veteran was injured lifting a suitcase many years after discharge.  

Again, the Board acknowledges that the Veteran is certainly competent to report on knee symptoms he has experienced, including pain, and similar matters of which he has firsthand knowledge, or which are capable of observation by a lay person.  See, e.g., Layno,  6 Vet. App. at  470; Grottveit, 5 Vet. App. at  93, see also, 16 Vet. App. at  370.  Here, in light of inconsistencies and other, more probative evidence discussed above, the Veteran's assertions are not considered credible and/or persuasive. Moreover, no health care professional has considered his assertions and linked a currently existing disability affecting the left knee to the Veteran's service.  Indeed, there is no competent evidence to even suggest that there exists a medical relationship between a left knee disability diagnosed post-service and the Veteran's active duty service, and neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion reflecting that left knee arthritis was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between any currently diagnosed left knee disability and service.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo examination, or to obtain any medical opinion in this regard in connection with the claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 2006). 

In this case, the claim on appeal do not meet the fundamental requirement to obtain a VA medical opinion.  As discussed, despite the assertions advanced in connection with this claim for monetary benefits, no chronic left knee disorder was shown at service discharge or for many years thereafter, there is no persuasive evidence of continuity of knee symptoms since service, and there is no medical suggestion whatsoever that any left knee disability diagnosed post service had its onset in, or is otherwise medically-related to, the Veteran's active duty service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

The Board further finds that any direct assertions by the Veteran and/or his representative that there exists a medical relationship between current left knee disability and service provides no basis for allowance of the claim   Matters of diagnosis of disabilities not capable of lay observation-such as the degenerative joint disease/meniscal tear at issue here-and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As noted, the Veteran is competent to report that he fell during active duty and has experienced knee pain during active duty and thereafter; his credibility in this regard has been addressed elsewhere.  To the extent that the Veteran and his representative are attempting to link complaints of knee pain to the currently existing arthritis of the left knee and residuals of the meniscus tear, these assertions are without probative value.  As laypersons not shown to possess appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a persuasive opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Simply stated, the determination as to the cause and etiology of any current left knee pathology is a medical question for which the Veteran and his representative lack the training and expertise to answer.  

For all the forgoing reasons, the Board finds that service connection for a left knee disability condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible or probative evidence supports a finding that a current left knee disability is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a left knee disability, to include degenerative arthritis of the left knee with tear of the medial meniscus, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


